Citation Nr: 0709436	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) and strain of the lumbosacral spine, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for loss of use of 
the lower extremities secondary to the service-connected DDD 
and strain of the lumbosacral spine.

3.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of special monthly compensation (SMC) 
based on loss of use of the feet.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from November 1957 to January 
1960 and additional service in October and November 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  Because 
of the complexity of this case, a summary of the relevant 
procedural history follows.

A March 1964 decision granted service connection for a low 
back strain and assigned a 0 percent (i.e., noncompensable) 
evaluation retroactively effective from August 18, 1963.  An 
April 1964 decision increased the rating to 10 percent 
effective March 18, 1964.  A March 1965 decision increased 
the rating to 20 percent effective February 23, 1965.  And a 
December 1993 decision increased the rating to 40 percent 
effective April 12, 1993.  In response, the veteran filed a 
notice of disagreement (NOD) in January 1994 contesting the 
effective date assigned for that higher rating.

Subsequently, a December 1994 decision denied a claim for a 
total disability rating based on individual unemployability 
(TDIU), but granted a higher 60 percent rating for the 
service-connected low back disorder effective April 12, 1993 
- in the process recharacterizing it as DDD of the 
lumbosacral spine.  That in turn mooted the claim for an 
earlier effective date for the prior 40 percent rating as, in 
response, later in December 1994, the veteran filed another 
NOD - this time contesting the denial of a TDIU and not 
granting a 100 percent schedular rating for his service-
connected low back disability.  The RO sent him a statement 
of the case (SOC) in January 1995 concerning these issues, 
and he then perfected his appeal to the Board in January 1995 
by filing a timely substantive appeal (VA Form 9).  After 
testifying at an April 1995 RO hearing, the RO sent him a 
supplemental SOC (SSOC) in May 1995 again addressing these 
issues.

A more recent decision, in August 1998, confirmed and 
continued the 60 percent rating for the service-connected low 
back disorder and the denial of a TDIU.  The RO also 
determined the veteran was not eligible for specially adapted 
housing, special home adaptation, or automobile and adaptive 
equipment or adaptive equipment only.  And, although the RO 
also denied service connection for residuals of a cervical 
laminectomy and fusion as well as a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
("paragraph 30"), the NOD submitted in response concerning 
these additional claims later was withdrawn in December 2000 
insofar as these two specific issues.

A June 2000 decision continued the 60 percent rating for the 
service-connected low back disorder and found there was no 
clear and unmistakable error (CUE) in the December 1994 
rating decision granting service connection for DDD of the 
lumbosacral spine and rating the disability under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293, for intervertebral disc 
syndrome (IVDS), instead of under DC 5295 for lumbosacral 
strain.  And, thus, severance of service connection for DDD 
of the lumbosacral spine was not warranted.

A December 2000 decision granted a TDIU effective from July 
1, 1997, and granted service connection for impotence and 
assigned a noncompensable rating. Also noted was entitlement 
to SMC under 38 U.S.C. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use (LOU) of a creative 
organ, retroactively effective from April 12, 1995.

An September 2001 decision granted:  (1) service connection 
for LOU of the lower extremities, secondary to the service-
connected lumbosacral DDD, and assigned a 100 percent rating 
as of June 30, 2000; (2) SMC under 38 U.S.C. § 1114(l) and 38 
C.F.R. § 3.350(b) based on LOU of both feet as of June 30, 
2000; (3) Dependents' Educational Assistance (DEA) as of July 
1, 1997; (4) eligibility for specially adapted housing; and 
(5) eligibility for automotive and adaptive equipment.  
However, SMC based on the need for the regular aid and 
attendance (A&A) of another person or by reason of being 
housebound (HB) was denied.

In a June 2002 NOD, the veteran disagreed with the denial of 
SMC based on the need for the regular A&A of another person 
or by reason of being HB.  He also contested the effective 
dates concerning all of the awards in the September 2001 
decision.

A September 2003 SOC addressed the issues of entitlement to:  
(1) an effective date prior to June 30, 2000, for service 
connection and a 100 percent rating for LOU of the lower 
extremities, secondary to the service-connected DDD of the 
lumbosacral spine; (2) an effective date prior to June 30, 
2000, for SMC based on LOU of both feet; and (3) a higher 
level of SMC for A&A or HB benefits.  In the SOC, it was 
noted the veteran was already receiving SMC at the level of 
compensation provided for at 38 U.S.C. § 1114(l) - which 
actually was a higher rate than the HB rate.

So in sum, the veteran withdrew from appellate consideration 
his claims for service connection for disability of the 
cervical spine and a temporary total rating based on need for 
convalescence.  His claims for a TDIU, eligibility for 
specially adapted housing, and eligibility for automotive and 
adaptive equipment have been granted and, therefore, are 
moot.

The June 2000 NOD addressed the issue of entitlement to SMC 
based on need for A&A or by reason of being HB.  Then, the 
September 2003 SOC addressed, in part, an issue characterized 
as entitlement to a higher level of SMC for A&A or HB.  It 
was noted in the September 2003 SOC that the veteran was 
already receiving SMC at the level provided for at 38 U.S.C. 
§ 1114(l) - which was higher than the HB rate. But the rating 
action appealed of September 2001 did not address a claim for 
a specific benefit that would provide compensation at a rate 
higher than is available under 38 U.S.C. § 1114(l).  
Accordingly, in August 2004, the Board referred the purported 
issue of entitlement to a higher level of SMC for A&A or HB 
to the RO for appropriate consideration, i.e., to address the 
specific rate or rates claimed by the veteran.

In August 2004, the Board remanded the veteran's claims for 
an increased rating for DDD of the lumbosacral spine and 
earlier effective dates for the grant of service connection 
and SMC for LOU of the lower extremities.

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for earlier effective dates 
for the grant of service connection and SMC for LOU of the 
lower extremities, these claims are being REMANDED once again 
to the RO via the Appeals Management Center (AMC).  In 
addition, the Board is remanding the issue of whether he is 
entitled to an extraschedular rating for DDD to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service for initial consideration.  See Floyd v. 
Brown, 9 Vet. App. 88, 94-96 (1996).  VA will notify him if 
further action is required on his part concerning these 
claims.  The Board, however, will adjudicate his remaining 
claim for an increased schedular rating for DDD of the 
lumbosacral spine.  


FINDINGS OF FACT

1.  Prior to July 1, 1997, the veteran's low back condition 
was pronounced, manifested by severely limited range of 
motion with pain radiating into his lower extremities 
resulting in severe weakness; neurological findings confirmed 
L4-S1 radiculopathy with characteristic pain, pronounced 
weakness in the lower extremities, and absent knee and ankle 
jerk in the left lower extremity.

2.  A July 1994 VA neurological examination indicates the 
veteran was considered unemployable and unable to sustain 
substantially gainful employment, however, he continued to 
work through June 1997.  Prior to July 1, 1997, the evidence 
does not indicate his low back condition caused marked 
interference with his employment or frequent hospitalization.

3.  After July 1, 1997, the veteran's low back condition 
progressively worsened, requiring him to use a motorized 
wheelchair outside of his home, and causing marked 
interference with his ability to sustain substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria are not met for a schedular rating higher than 
60 percent for DDD of the lumbosacral spine; but the veteran 
is entitled to consideration of a higher rating on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 
C.F.R. § 4.71a, DC 5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The AMC sent a VCAA notice letter to the veteran in August 
2004.  This letter provided him with notice of the evidence 
necessary to support his claim for an increased rating for 
DDD of the lumbosacral spine that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The August 2004 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  To the extent these notice 
requirements apply to claims for increased ratings - 
specifically, the degree of disability and effective date 
elements, VA has interpreted Dingess as being applicable.

In the August 2004 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claim for a 
higher disability rating that was not on record at the time 
the letter was issued (including examples of the types of 
medical and lay evidence that could be provided), the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  Although the letter 
did not notify him that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the January 1995 SOC and June 2006 SSOC.  
The June 2006 SSOC also provided him with notice of the 
changes in the criteria used for evaluating disabilities of 
the spine during the pendency of his claim.  So the December 
1994 SOC, June 2006 SSOC, along with the August 2004 letter, 
also satisfied the VCAA notice requirements as expressed by 
the Court in Dingess.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  But in 
this particular case at hand, the VCAA was enacted after the 
RO's initial adjudication of this matter in December 1993.  
So obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claim.  In situations such 
as this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, because the VCAA did not exist when the RO 
initially considered the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   

Here, the August 2004 VCAA notice provided the veteran with 
ample opportunity to respond before the June 2006 SSOC, 
wherein the RO readjudicated the claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
did not respond to this letter and has not otherwise 
indicated he has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, the veteran's SMRs were already in the claims 
file (c-file).  In developing his claim, the RO obtained his 
VA outpatient treatment (VAOPT) records and private medical 
records were submitted from Rancocas Valley Hospital, Dr. 
Bonier, Memorial Hospital of Burlington County, 
Reconstructive Orthopedics, P.A., and Neurology Consultants 
of Burlington County, P.A.  In addition, VA examinations were 
scheduled in May 1991, July 1993, July 1994, May 1997, 
January 1998, May 2000, September 2000, and December 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In April 
1995, he provided oral testimony before a Decision Review 
Officer (DRO) at the RO; and, as mentioned, he testified 
before the Board at a May 2004 video-conference hearing.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's low back disorder has been rated under the 
criteria for intervertebral disc syndrome (IVDS).  [Note:  
The terms DDD and IVDS are used interchangeably.]  The 
criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 5293 
(2002) ("the old criteria") have changed twice since he 
filed his claim.  The criteria were first revised effective 
September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2006) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2006).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.......................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  From 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And as of September 26, 2003, the newly 
revised criteria for IVDS may also be applied, but again, 
only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As an initial matter, the Board acknowledges the receipt of 
additional evidence from the veteran's representative in 
September 2006 along with a waiver of initial review of this 
evidence by the agency of original jurisdiction.   In letters 
dated in January and August 2006, the veteran questions the 
adequacy of the December 2005 VA examination and alleges he 
was mistreated during the examination and in general by VA.  
He also questions why the issue of entitlement to SMC for A&A 
and HB status was not included in the August 2004 VCAA letter 
or June 2006 SSOC and is no longer on appeal.  The latter 
question will be explained in the REMAND portion of this 
decision below.

With regard to the December 2005 VA examination, the most 
glaring deficiency is the examiner's failure to thoroughly 
review the veteran's c-file.  In his report, the examiner 
states that there were four volumes to review and he found it 
more helpful to consult the computer instead.  In doing so, 
however, he was only able to review VA's most recent 
treatment records and not any of the private medical records 
that are contained in the c-file.  (Records pertaining to 
this disability span from 1963 through 2005).  The examiner's 
failure in this regard may explain why his findings were 
inconsistent with those of previous physicians.  For example, 
the examiner noted inconsistencies in the neurological 
findings and alluded that this was the result of the 
veteran's lack of consistent effort.  The examiner also 
stated that there was no evidence of radiculopathy and that 
the veteran was magnifying his symptoms.  This, however, is 
in direct conflict with all the neurological testing that has 
been done since 1993.  These findings, which will be 
explained in greater detail below, show clear signs of 
radiculopathy due to DDD, a service-connected disability, 
along with peripheral neuropathy due to diabetes mellitus, a 
nonservice-connected disability.  A combination of these two 
conditions is believed to cause the pain and weakness the 
veteran experiences in his lower extremities.  And when, as 
here, it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Furthermore, inconsistencies in the neurological findings 
have been repeatedly explained as being a result of acute 
denervation and chronic reinnervation rather than lack of 
effort or impersistence by the veteran.  In sum, the Board 
agrees that the December 2005 VA examination was deficient 
because of the examiner's failure to thoroughly review the c-
file.  For this reason it declines in probative value - 
particularly insofar as the veteran's pertinent medical 
history.  Regarding any mistreatment he believes to have 
suffered during the examination, the Board urges him to 
register these complaints with the VA Medical Center (VAMC) 
in Philadelphia, Pennsylvania.   

Turning to the veteran's claim for an increased rating, from 
the effective date of his claim (April 12, 1993) though 
September 26, 2003, his DDD of the lumbosacral spine was 
evaluated as 60 percent disabling, the highest schedular 
rating under the old criteria and revised criteria.  So in 
order to obtain a rating higher than 60 percent for this 
disability during this time period, the evidence must 
indicate that an extraschedular rating is warranted.  

As of September 26, 2003, the newly revised criteria for IVDS 
may also be applied.  Under the newly revised criteria for 
IVDS, a schedular rating higher than 60 percent is only 
warranted if the veteran has unfavorable ankylosis of the 
entire spine.  
See 38 C.F.R. § 4.71a, DC 5243 (2006).  Ankylosis means total 
immobility of the spine in a fixed position.  See, e.g., 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  While he 
certainly has severe limitation of motion, this is not 
tantamount to saying he has no range of motion at all (see 
report of December 2005 VA examination and VAOPT records).  
So even considering pain at the end range, the evidence 
does not indicate a rating higher than 60 percent is 
warranted under the newly revised criteria.  

At the May 2004 hearing, the veteran said he began 
experiencing an increase in low back pain in 1989 (see Hr'g. 
Tr., pg. 4).  The report of a May 1991 VA examination 
indicates he complained of pain radiating into his left 
buttock and leg, but an X-ray did not show signs of DDD at 
that time.  An April 1993 X-ray revealed degenerative 
spondylitis and degenerative joint disease, but disc spaces 
were still well preserved.  The report of a July 1993 VA 
examination indicates he complained of pain radiating into 
his left leg causing weakness.  He said his leg had given out 
on him 3 times.  On objective physical examination, forward 
flexion was to 10 degrees, extension was to 0 degrees, and 
lateral flexion was to 5 degrees bilaterally.  It was noted 
he could barely walk and could not bend or lift.  A July 1993 
VAOPT record indicates crutches were ordered to help him 
walk.

As mentioned, the evidence indicates the veteran also had 
peripheral neuropathy secondary to diabetes mellitus, a 
nonservice-connected disability.  In August 1993, he was 
referred for an electromyograph (EMG) to determine the cause 
of his reported left leg weakness.  The findings were 
compatible with sensory motor peripheral polyneuropathy, but 
there was also evidence of underlying L-5 radiculopathy with 
signs of acute denervation and chronic reinnervation.  The 
report of a July 1994 VA examination notes his left lower 
extremity was obviously weakened with absent knee and ankle 
jerk, indicating marked sensory impairment.  The report of 
July 1994 neurological examination also confirmed L4-S1 
radiculopathy on the left resulting in severe weakness.  The 
doctor opined that the veteran was unemployable and would 
never be able to engage in any substantial or gainful 
employment.

A February 1995 VAOPT record indicates the veteran reported 
feeling progressively weaker and having occasional bladder 
incontinence.  It was noted that it was unclear whether the 
left lower extremity pain was secondary to his low back 
condition or diabetic neuropathy, or a combination of both.  
The report of a May 1997 VA examination indicates he had 
forward flexion to 20 degrees, extension to 0 degrees, and 
lateral flexion to 5 degrees bilaterally.  During flare-ups, 
he reported he was unable to move at all.

At the April 1995 hearing before a DRO, the veteran testified 
that his legs were weak and that his left leg could not 
support weight (Hr'g. Tr., pg. 4).  He continued to work as a 
program analyst full-time and was able to drive himself to 
work (pgs. 5-8).  He also noted some bladder involvement (pg. 
11).  A February 1996 VAOPT record also notes he reported 
occasional bladder incontinence.

The records from Reconstructive Orthopedics, P.A., indicate, 
in August 1995, the veteran had flexion to 20 degrees and 
extension to neutral caused severe pain.  Lateral flexion was 
to 5 degrees bilaterally.  An October 1996 myelogram showed 
spinal stenosis at the L3-L4 and L4-L5 levels and bilateral 
nerve root cut off at the L4-L5 level due to lateral 
foraminal stenosis.  The doctor stated that the results of 
the myelogram explained the weakness and pain down the left 
leg as well as difficulty with ambulation.  The findings on 
the EMG/NCT and the fact that he was an insulin dependent 
diabetic led the doctor to believe that diabetic neuropathy 
was causing some of his symptoms as well.  In January 1997, 
the doctor further explained that the shooting pain in his 
back radiating into his buttocks and legs was caused by the 
spinal stenosis.  He also had irritation, paresthesias and 
discomfort, which frequently came from his feet up towards 
his thighs.  It was alluded that these symptoms were 
associated with diabetic neuropathy and would not be 
alleviated by  future back surgery.  

A July 1997 letter from Dr. Husain, a VA physician, states 
the veteran's functional ability was "severely 
compromised."  The doctor recommended he use a motorized 
wheelchair, and that a ramp be installed in his home to make 
it accessible.  An August 1997 VAOPT record indicates he 
reported that he did not have bladder incontinence.  

In November 1997, the veteran was hospitalized for a C4-C7 
laminectomy.  The discharge summary notes some inconsistent 
findings of left lower extremity weakness accompanied by 
significant fasciculations in both of his lower extremities.  
The results of EMG and nerve conduction studies showed 
sensory motor peripheral neuropathy in all four extremities, 
probably secondary to diabetes.  The lower extremity EMG also 
showed bilateral L4 through S1 radiculopathy.  It was 
believed the fasciculations probably represented a pattern of 
denervation and reinnervation.  It was also noted that he 
voiced concern over being able to return to work, but that 
his physicians and therapists believed he would be able to do 
so.  

The report of the January 1998 VA examination indicates the 
veteran reported that he used a quad cane or walker at home 
over short distances, but used a wheelchair when he left his 
house.  The examiner was unable to measure range of motion of 
his lumbar spine because of severe pain.  A January 1998 
statement from his former employer confirms his last day of 
work was June 30, 1997, and that he was terminated because of 
budget cuts.  

The report of the May 2000 VA examination indicates the 
veteran had forward flexion to 20 degrees, and extension to 
10 degrees.  The examiner could not perform tests for lateral 
rotation or flexion because of fatigue.  Subsequent VAOPT 
records show continued monitoring of his back condition.  

As mentioned, the evidence indicates the veteran worked full-
time until June 1997.  Prior to this, although his low back 
disability was very severe and clearly warranted a 60 percent 
schedular rating, the evidence does not indicate this 
condition required frequent hospitalization or caused marked 
interference with his job as a program analyst/consultant.  
See 38 C.F.R. § 3.321(b)(1).  Although a VA neurologist 
stated, in July 1994, that the veteran was unemployable, he 
continued to work through June 1997.    

Although the evidence does not indicate the veteran was 
terminated from his last job because of his low back 
disability, July and August 1997 medical records indicate his 
condition significantly deteriorated around the same time.  
This is apparent from Dr. Husain's July 1997 letter 
recommending a motorized wheelchair.  Although doctors 
believed he would be able to return to work after the 
November 1997 cervical laminectomy, the evidence indicates he 
was not able to do so.  For these reasons, a 100 percent 
extraschedular rating should be considered for DDD of the 
lumbosacral spine since July 1, 1997.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  This will be addressed further in the REMAND portion 
of this decision.

The Board has also considered whether a separate rating is 
warranted for radiculopathy or bladder impairment.  The 
veteran already has a separate 100 percent rating for loss of 
use of feet due to lumbar radiculopathy effective June 30, 
2000.  Prior to June 30, 2000, he did not have a separate 
rating for symptoms related to radiculopathy.  But under the 
old criteria for IVDS, symptoms compatible with sciatic 
neuropathy were included under DC 5293.  So a separate rating 
is not warranted prior to this.  

As for bladder impairment, as mentioned, the veteran reported 
occasional bladder incontinence in 1995 and July 1997.  In 
August 1997, however, he reported he did not have bladder or 
bowel impairment, and there is no further mention of such 
impairment.  It does not appear that the reported bladder 
impairment was chronic in nature.  Furthermore, it is unclear 
whether this was related to his low back condition.  So the 
Board does not find that a separate rating for bladder or 
bowel impairment is warranted.  

For these reasons and bases, the claim for an increased 
schedular rating for DDD of the lumbosacral spine must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for an increased schedular rating for DDD of the 
lumbosacral spine is denied.


REMAND

As alluded to earlier, an extraschedular evaluation will be 
assigned if the case presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
With regard to the veteran's claim for an increased rating 
for his low back disorder, there is evidence he is 
unemployable as a result of this disability.  It does not 
appear, however, that an extraschedular rating has been 
considered.  38 C.F.R. § 4.16(b).

In Floyd v. Brown, the Court interpreted 38 C.F.R. § 
3.321(b)(1) as prohibiting the Board from assigning an 
extraschedular rating in the first instance.  
Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  The Court 
held that the authority to assign extraschedular ratings has 
been specifically delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board, in the first instance, and that 
the correct course of action for the Board where it finds 
entitlement to an extraschedular evaluation is present is to 
raise the issue and remand it for the proper procedural 
actions outlined in § 3.321(b)(1).  See also VAOPGCPREC 6-96 
(Aug. 16, 1996); Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  In this case at hand, the matter has never been 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular rating.  So a remand is required.

Unfortunately, the veteran's claims for earlier effective 
dates for the grant of service connection and SMC for LOU of 
the lower extremities must also be remanded in order to meet 
the notification requirements of the VCAA.  

As mentioned, the AMC sent the veteran a VCAA letter in 
August 2004.  The first page of the letter referenced his 
claims for earlier effective dates, but did not inform him 
about the information and evidence not of record that was 
necessary to substantiate the claims; the information and 
evidence that VA would obtain for him; and the information 
and evidence he in turn was expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  The information sheet attached to 
the letter, entitled "What the Evidence Must Show," 
explained the evidence necessary to establish claims for 
increased ratings and for service connection, but not 
earlier effective dates.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (the VCAA requires that VA apprise the 
veteran that evidence of an earlier-filed claim is necessary 
to support a claim for an earlier effective date).

The June 2006 SSOC explained that effective dates are 
generally based on the date a claim is received (or the day 
following discharge if the claim is received within one year 
of discharge) or when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule.  This notice was provided to the veteran in 
response to the Dingess decision discussed earlier.  But the 
June 2006 SSOC did not explain specifically what evidence was 
necessary to substantiate the claims in this particular case.  
So a remand is required to correct this deficiency.

As mentioned, in September 2006, the Board received 
correspondence from the veteran and his representative 
inquiring about the status of his claim for SMC for A&A and 
HB status.  There appears to be some confusion as to this 
issue, requiring further explanation.  The veteran is 
currently receiving SMC under 38 U.S.C.A. §1114(l).  
Entitlement to SMC under § 1114(l) can be established in a 
few different ways, including LOU of both feet or being so 
helpless as to be in need of the regular A&A of another 
person.  See 38 C.F.R. § 3.350(b).  Here, the RO granted SMC 
under § 1114(l) based on the LOU of both feet.  So the issue 
as to whether the veteran was entitled to SMC under §1114(l) 
for A&A became moot.  This is because he would receive the 
same rate of compensation in either instance.  And since the 
rate of SMC under §1114(l) is actually more than he would 
receive for HB status under § 1114(s), the issue as to HB 
status also became moot.  This is because he cannot receive 
SMC under both §1114(l) and (s).  

In the September 2003 SOC, the RO recharacterized the issue 
on appeal as entitled to a higher level of SMC for A&A and HB 
status.  The issue as to whether the veteran is entitled to a 
higher level of SMC is different than the issue of basic 
entitlement to SMC.  And since the issue of entitlement to a 
higher level of SMC has not been properly developed by the 
RO, in August 2004, the Board referred this issue to the RO 
for appropriate development and consideration.  The Board 
still does not have jurisdiction to consider the issue of 
entitlement to a higher level of SMC.  See 38 C.F.R. 
§ 20.200.  Unfortunately, however, it does not appear the RO 
or AMC took any action with regard to this new issue.  

Accordingly, this case is REMANDED for the following action:

1.  Refer the claim for an increased 
rating for the DDD and strain of the 
lumbosacral spine to the Director of 
VA's Compensation and Pension Service, or 
to the Under Secretary for Benefits, to 
consider whether an extraschedular rating 
is warranted in accordance with 38 C.F.R. 
§ 3.321(b)(1).

2.  Send the veteran a corrective VCAA 
notice to comply with 38 C.F.R. § 
3.159(b), Pelegrini II, and Dingess.  
Specifically the notice must:  (1) inform 
him about the information and evidence not 
of record that is necessary to 
substantiate the claims for earlier 
effective dates for service connection and 
SMC for LOU of his lower extremities; (2) 
inform him about the information and 
evidence that VA will seek to provide; (3) 
inform him about the information and 
evidence he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to these claims.  



3.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.  

4.  With regard to the issue of 
entitlement to a higher level of SMC, this 
issue is not properly before the Board and 
must be referred to the agency of original 
jurisdiction for proper development and 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


